Citation Nr: 0617173	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991.  He has served in the Texas National Guard. He 
was stationed in the Persian Gulf from October 1990 to April 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.


FINDING OF FACT

Migraine headaches were initially manifested within one year 
of the veteran's separation from military service.


CONCLUSION OF LAW

Service connection is warranted for migraine headaches. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
September 2003, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The September 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in June 2002.  Notice fully complying with the provisions of 
the VCAA was not provided to the veteran until September 
2003.  Therefore, the veteran did not receive proper VCAA 
notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
June 2002 adjudication.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error given the 
decision reached by the Board.  

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The veteran seeks service connection for migraine headaches 
which may be considered a chronic disease under 38 C.F.R. 
Section 3.309(a) as an organic disease of the nervous system.  
As such, service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that a chronic 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
November 1991, the evidence must show that chronic headaches 
manifest to a degree of ten percent by November 1992, in 
order for service connection to be granted based upon a 
presumptive period.  In order to show manifestations 
consistent with a ten percent rating, there must be evidence 
of migraine headaches with characteristic prostrating attacks 
averaging one in two months.  See 38 C.F.R. § 4.124.a, 
Diagnostic Code 8100 (2005).

Analysis

In reaching its decision, the Board has reviewed all of the 
pertinent evidence of record, to include service medical 
records, post service VA examination and treatment reports, 
and the transcript of a personal hearing conducted by the 
undersigned in November 2004. 

The post service medical records clearly establish that the 
veteran has migraine headaches. The crucial question involves 
the onset of the migraine headaches. The veteran testified at 
a November 2004 Board hearing that he began experiencing 
severe headaches approximately six months after he was 
discharged from active duty service.  He self-medicated with 
Aleve and Tylenol.  He admitted that he did not seek 
treatment from the VA until February 1997.  He testified that 
the Texas National Guard either sent him home or put him on 
bed rest during his active duty training periods.  This would 
last approximately 2 1/2 days.    

The service medical records reflect that the veteran 
complained of headaches on two occasions, most notably in 
July 1991.  He was diagnosed with sinusitis.  His separation 
examination was normal; he specifically denied severe or 
frequent headaches.  However, the veteran has consistently 
complained of headaches since service.  He reported headaches 
in Annual Medical Certificates dated November 1994, May 1996, 
February 1997, and March 1999.  He also reported headaches in 
a January 1996 Report of Medical History.  

In February 2001, it was noted at a VA outpatient clinic that 
the veteran had had migraine headaches for 8-9 years. He 
indicated in March 2003 that the headaches had begun one and 
a half year after his return from the Persian Gulf.

The veteran underwent a VA medical examination in June 2002.  
After reviewing the veteran's claims file, and after a 
complete physical examination, the clinician diagnosed the 
veteran with recurrent migraine headaches responsive to 
medication, occurring since 1993.  

The veteran provided lay statements that substantiate the 
veteran's testimony that he has been either sent home or put 
on bed rest on several occasions during active duty training.  
He also provided an October 2004 memorandum from the 
Department of Transportation detailing the extensive sick 
leave that the veteran has taken from May 1999 to October 
2004, due to headaches.    

The Board finds that the evidence regarding the onset of the 
veteran's migraine headaches is equivocal. Resolving the 
benefit of the doubt in his favor, it reasonable to conclude 
that the migraine headaches were first manifested to a 
compensable degree within one year of his separation from 
service in November 1991. Accordingly, service connection for 
migraine headaches is warranted.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.


ORDER

Service connection for migraine headaches is granted.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


